Citation Nr: 1805459	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-10 657	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as secondary to exposure to an herbicide agent.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty with the United States Marine Corps from February 1968 to December 1970.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter was most recently before the Board in June 2017.  At that time, the Veteran's claim for service connection for ischemic heart disease as due to herbicide agent exposure was remanded back to the Agency of Original Jurisdiction (AOJ) for a new examination.  Before any action was taken on the issue, the appellant withdrew his appeal in July 2017.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1968 to December 1970.

2.  On July 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in July 2017, the appellant submitted a written Statement in Support of Claim on which he requested that his appeal be dismissed.  He indicated that "I do not wish to pursue this issue of ischemic heart disease due to herbicide exposure."  

The Board finds that the Veteran's statement is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2016).  Under these circumstances, despite the subsequent development by the RO, the issue of service connection for ischemic heart disease is no longer within the Board's jurisdiction and must be dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  As the Veteran has clearly withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
		K. Conner
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


